Exhibit SUBSCRIPTION AGREEMENT This Subscription Agreement (this “Agreement”) is entered into as of January 16, 2009, by and among ReGen Biologics, Inc., a Delaware corporation (together with its successors and permitted assigns, the “Issuer”), and the undersigned investors (together with their successors and permitted assigns, the “Investors” and each an “Investor”).Capitalized terms used but not otherwise defined herein shall have the meanings set forth in Section RECITALS Subject to the terms and conditions of this Agreement, the Issuer desires to issue and sell to the Investors up to $10,000,000 of the Issuer’s common stock, par value $0.01 per share (the “Common Stock”) at the Share Price and warrants to purchase the Issuer’s Common Stock pursuant to the terms of the warrant substantially in the form attached hereto as Exhibit A (the “Warrant”), and each Investor, severally and not jointly, desires to subscribe for and purchase at the Share Price the principal amount of Common Stock set forth on such Investor’s signature page hereto. TERMS OF AGREEMENT In consideration of the mutual representations and warranties, covenants and agreements contained herein, the parties hereto agree as follows: 1. SUBSCRIPTION AND ISSUANCE OF COMMON STOCK AND WARRANTS. 1.1Subscription and Issuance of Common Stock and Warrants.At Closing, upon the terms and subject to the conditions set forth herein: (a) the Issuer agrees that it will issue and sell to the Investors up to $10,000,000 (the “Aggregate Purchase Price”) of the Issuer’s Common Stock at $3.50 per share, the Share Price (the “Offering”), and each Investor, severally and not jointly, agrees that it will acquire from the Issuer shares of Common Stock at the Share Price in the amount set forth on its signature page hereto (for each Investor, the “Shares”); (b)the Issuer agrees that it will issue and sell to each Investor, and each Investor severally and not jointly agrees that it will acquire from the Issuer, Common Stock at the Share Price, in each case, up to the aggregate amount set forth on the signature page for each Investor hereof (the “Investment Amount”); (c) the Issuer agrees that it will issue to each Investor, and each Investor, severally and not jointly, agrees that it will acquire from the Issuer, a Warrant or Warrants exercisable at the Warrant Price to purchase a number of shares of Common Stock equal to 15% of the amount of such Investor’s Investment Amount divided by $3.50; and (d) each Investor agrees to remit payment for its Investment Amount in accordance with the provisions of Section 1.2. 1.2Payment for the Shares and Warrants.At Closing, upon the terms and subject to the conditions set forth herein, each Investor shall pay its respective Investment Amount.All payments by Investors shall be paid in cash, by wire transfer of immediately available funds at Closing to an account designated in a written notice delivered by the Issuer to each Investor not later than two (2) days prior to the Closing. 1.3Legend.Any certificate or certificates representing the Shares or any shares of Common Stock issuable upon exercise of any Warrant shall bear the following legend, in addition to any legend that may be required by any Requirements of Law: THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH RESPECT THERETO OR IN ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND ALSO MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH ANY APPLICABLE RULES OF THE SECURITIES AND EXCHANGE COMMISSION. 2. CLOSING. 2.1Closing.The closing of the transactions contemplated herein (the “Closing”) shall take place on a date designated by the Issuer, which date shall be January 16, 2009.The Closing shall take place at the offices of Pillsbury Winthrop Shaw Pittman LLP, counsel for the Issuer, 1650 Tysons Boulevard, McLean, VA 22102 or such other location as determined by the Issuer.At the Closing (i) each Investor shall remit payment in accordance with andin the manner specified in Section 1.2, (ii) the Issuer shall issue to the Investors the Shares, and shall deliver or cause to be delivered promptly after the Closing to the Investor a certificate or certificates representing the Shares duly registered in the name of the Investor, as specified on the signature pages hereto; (iii) the Issuer shall issue to each Investor a Warrant or Warrants exercisable at the Warrant Price to purchase a number of shares of Common Stock equal to 15% of the amount of such Investor’s Investment Amount divided by $3.50; and (iv) all other actions referred to in this Agreement which are required to be taken for the Closing shall be taken and all other agreements and other documents referred to in this Agreement which are required for the Closing shall be executed and delivered. 2.2Termination.This Agreement may be terminated at any time prior to the Closing: (a)by mutual written consent of the Issuer and the Investors; (b)with respect to any Investor’s obligations hereunder, by such Investor, upon a materially inaccurate representation or breach of any material warranty, covenant or agreement on the part of the Issuer set forth in this Agreement, in either case such that the conditions in Section 10.1 would be reasonably incapable of being satisfied on or prior to the date of the Closing; or (c)by the Issuer, upon a materially inaccurate representation or breach of any material warranty, covenant or agreement on the part of the Investors set forth in this Agreement, in either case such that the conditions in Section 10.2 would be reasonably incapable of being satisfied on or prior to the date of the Closing. 2 2.3Effect of Termination.In the event of termination of this Agreement pursuant to Section 2.2, this Agreement shall forthwith become void, there shall be no liability on the part of the Issuer or the Investors to each other and all rights and obligations of any party hereto shall cease; provided, however, that nothing herein shall relieve any party from liability for the willful breach of any of its representations and warranties, covenants or agreements set forth in this Agreement. 3. NEGATIVE CLAW BACK. 3.1Subsequent Financings.If at any time after the Closing, the Company consummates a financing transaction (a “Subsequent Financing”) in which the Company issues Common Stock or Convertible Securities or Options (collectively, such Common Stock, Convertible Securities, or Options are hereinafter defined as “Additional Securities”) at a price per share of such Additional Securities (after giving effect to the conversion of any Convertible Securities and the exercise of any Options to be issued in the Subsequent Financing) less than $3.20, subject to adjustment as set forth in Section 3.3 (the “Trigger Price”), the Company shall be obligated to issue to each Investor, for no additional consideration, that number of shares of Common Stock as is equal to the quotient of (a) the product of (i) the difference between the Trigger Price and the Subsequent Financing Price, multiplied by (ii) the number of the Shares issued to such Investor pursuant to this Agreement divided by (b) the Subsequent Financing Price (“Additional Shares”), which in order to avoid fractional shares shall be rounded up to the next whole number.Notwithstanding the foregoing, the provisions of this Section 3.1 shall not apply to and no Additional Shares shall be issued in the case of the following issuances of Additional Securities by the Company: (A) Additional Securities issued or issuable to employees, consultants, contractors or directors of the Company directly or pursuant to a stock option plan, restricted stock plan or other arrangement; (B) Additional Securities issued or issuable upon the exercise of any Convertible Securities or Options outstanding as of the date hereof; (C) Additional Securities issued or issuable in a joint venture, strategic partnership or licensing agreement, the primary purpose of which is not the raising of capital; (D) Additional Securities issued or issuable pursuant to any rights plan, poison pill or any similar plan or agreement; (E) Additional Securities issued or issuable pursuant to the Warrants issued in connection with this Agreement, or (F) in an adjustment pursuant to Section 3.3. 3.2Notice; Additional Shares.If the Subsequent Financing Price is less than the Trigger Price, then at least five (5) days prior to closing of the Subsequent
